                                                                Case 5:20-cv-06889-EJD Document 6 Filed 05/07/21 Page 1 of 4




                                                           1   Babak Samini, Esq. (SBN 181796)
                                                               THE SAMINI FIRM APC
                                                           2   650 Town Center Drive, Suite 1700
                                                           3   Costa Mesa, California 92626
                                                               Telephone: (949) 724-0900
                                                           4   Facsimile: (949) 724-0901
                                                           5   Attorney for Appellant,
                                                               ANTHONY NOBLES
                                                           6
                                                           7
                                                                           UNITED STATES BANKRUPTCY COURT FOR THE
                                                           8
                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                           9
                                                                                          SAN JOSE DIVISION
                                                          10
                      650 Town Center Drive, Suite 1700




                                                               In re:
THE SAMINI FIRM APC




                                                          11                                           District Case No.: 5:20-cv-06889-EJD
                        Costa Mesa, California 92626




                                                                        ROBERT BROWER, SR.,
                                                          12                                           Adversary No.: 17-05044-MEH
                                                                            Debtor.
                                                          13
                                                                                                       Bankruptcy Case No.: 15-50801
                                                          14
                                                               MUFG UNION BANK, N.A.,
                                                          15                                           Chapter 11
                                                                            Plaintiff,
                                                          16
                                                               vs.                                     JOINT STIPULATION TO
                                                          17                                           EXTEND APPELLANT’S TIME TO
                                                               ROBERT BROWER, SR., an
                                                          18   individual, PATRICIA BROWER, an         FILE PRINCIPAL BRIEF BY 30
                                                               individual, COASTAL CYPRESS             DAYS
                                                          19   CORPORATION, a California
                                                               corporation, COASTAL CYPRESS
                                                          20   CORPORATION, a Delaware
                                                               corporation, AMERICAN
                                                          21   COMMERCIAL PROPERTIES, INC., a
                                                               Nevada corporation, ANTHONY
                                                          22   NOBLES, an individual, WILFRED
                                                               “BUTCH” LINDLEY, an individual,
                                                          23   RICHARD BABCOCK, an individual,
                                                               PATRICIA BROWER TRUST, and
                                                          24   DOES 1-50,

                                                          25                Defendants.

                                                          26
                                                          27
                                                          28

                                                                                                   -1–
                                                               JOINT STIPULATION TO EXTEND APPELLANT’S TIME TO FILE PRINCIPAL BRIEF BY 30 DAYS
                                                                Case 5:20-cv-06889-EJD Document 6 Filed 05/07/21 Page 2 of 4




                                                           1                                       RECITALS

                                                           2          WHEREAS, the deadline for Appellant Anthony Nobles (“Appellant”) to file
                                                           3
                                                               his opening brief is May 7, 2021;
                                                           4
                                                           5          WHEREAS, Appellant and Appelle MUFG Union Bank, N.A. (“Appellee”)
                                                           6
                                                               have agreed to extend the time for Appellant to file his opening brief by 30 days
                                                           7
                                                           8   such that the new deadline shall be June 7, 2021;

                                                           9          WHEREAS, Appellant made one previous extension request to the Court on
                                                          10
                      650 Town Center Drive, Suite 1700




                                                               May 6, 2021, which is currently pending a decision;
THE SAMINI FIRM APC




                                                          11
                        Costa Mesa, California 92626




                                                          12          WHEREAS, Appellant represents that this extension is is necessary to
                                                          13
                                                               complete Appellant's brief because of the extreme inefficiencies and practical
                                                          14
                                                          15   limitations created by the need to work remotely due to the pandemic, combined

                                                          16   with a significantly reduced office staff and Appellant’s counsel’s severe COVID-
                                                          17
                                                               19 illness last year;
                                                          18
                                                          19          WHEREAS, no prejudice will result to Appellee if this extension is granted;
                                                          20
                                                               and
                                                          21
                                                          22          WHEREAS, this request is made in good faith and for the reasons set forth

                                                          23   above and not for the purposes of delay.
                                                          24
                                                               ///
                                                          25
                                                          26   ///
                                                          27
                                                               ///
                                                          28

                                                                                                   -2–
                                                               JOINT STIPULATION TO EXTEND APPELLANT’S TIME TO FILE PRINCIPAL BRIEF BY 30 DAYS
                                                                Case 5:20-cv-06889-EJD Document 6 Filed 05/07/21 Page 3 of 4




                                                           1                                    STIPULATION

                                                           2         IT IS HEREBY STIPULATED AND AGREED between and among
                                                           3
                                                               Appellant and Appellee, by and through their respective counsel of record, and
                                                           4
                                                           5   subject to the concurrence of the Court, to jointly request that the Court extend
                                                           6
                                                               Appellant’s deadline to file his principal brief from May 7, 2021 to June 7, 2021;
                                                           7
                                                           8         IT IS HEREBY FURTHER STIPULATED AND AGREED that Appellee’s

                                                           9   principal and response brief shall be due on July 7, 2021;
                                                          10
                      650 Town Center Drive, Suite 1700




                                                                     IT IS HEREBY FURTHER STIPULATED AND AGREED that Appellant’s
THE SAMINI FIRM APC




                                                          11
                        Costa Mesa, California 92626




                                                          12   response and reply shall be due on August 9, 2021; and
                                                          13
                                                                     IT IS HEREBY FURTHER STIPULATED AND AGREED that the matter
                                                          14
                                                          15   be tentatively scheduled for hearing at 9:00 a.m. on August 23, 2021.

                                                          16                                          THE SAMINI FIRM APC
                                                          17
                                                          18   Date: May 7, 2021                      By:
                                                          19                                                Bobby Samini
                                                                                                            Attorney for Appellant,
                                                          20
                                                                                                            ANTHONY NOBLES
                                                          21
                                                          22                                          SHEPPARD, MULLIN, RICHTER
                                                                                                      & HAMPTON LLP
                                                          23
                                                          24
                                                               Date: May 7, 2021                      By:   /s/ Isaiah Weedn
                                                          25                                                Michael M. Lauter
                                                          26                                                Isaiah Weedn
                                                                                                            Attorneys for Appellee,
                                                          27
                                                                                                            MUFG UNION BANK, N.A.
                                                          28

                                                                                                   -3–
                                                               JOINT STIPULATION TO EXTEND APPELLANT’S TIME TO FILE PRINCIPAL BRIEF BY 30 DAYS
                                                                Case 5:20-cv-06889-EJD Document 6 Filed 05/07/21 Page 4 of 4




                                                                                                CERTIFICATE OF SERVICE
                                                           1
                                                           2            The undersigned declares as follows:

                                                           3            I am a citizen of the United States and employed in the County of Orange, State of
                                                           4
                                                               California. I am over the age of 18 and not a party to the within action; my business address is:
                                                           5
                                                               650 Town Center Drive, Suite 1700, Costa Mesa, California 92626. On this date, I served the
                                                           6
                                                               foregoing documents described as JOINT STIPULATION TO EXTEND APPELLANT’S
                                                           7
                                                           8   TIME TO FILE PRINCIPAL BRIEF; [PROPOSED] ORDER, on the interested party(ies)

                                                           9   listed below in this action as follows:
                                                          10
                                                                Isaiah Z. Weedn                                   Michael M. Lauter
                      650 Town Center Drive, Suite 1700
THE SAMINI FIRM APC




                                                          11    SHEPPARD, MULLIN, RICHTER                         Stephen B. Sacks
                        Costa Mesa, California 92626




                                                                & HAMPTON LLP                                     SHEPPARD, MULLIN, RICHTER
                                                          12    650 Town Center Drive, 10th Floor                 & HAMPTON LLP
                                                                Costa Mesa, CA 92626                              Four Embarcadero Center, 17th Floor
                                                          13
                                                                iweedn@sheppardmullin.com                         San Francisco, CA 94111
                                                          14                                                      mlauter@sheppardmullin.com
                                                                                                                  ssacks@sheppardmullin.com
                                                          15    Stephan A. Barber
                                                                JRG ATTORNEYS AT LAW
                                                          16
                                                                318 Cayuga Street
                                                          17    Salinas, CA 93901
                                                                steve@jrgattorneys.com
                                                          18
                                                          19            BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)

                                                          20   with the Clerk of the Court by using the CM/ECF system. Participants in the case who are

                                                          21   registered CM/ECF users will be served by the CM/ECF system. Participants in the case who are
                                                          22
                                                               not registered CM/ECF users will be served by mail or by other means permitted by the court
                                                          23
                                                               rules.
                                                          24
                                                          25            I declare under penalty of perjury under the laws of the United States of America that the

                                                          26   foregoing is true and correct. Executed on May 7, 2021, at Costa Mesa, California.

                                                          27
                                                          28                                                         Bobby Samini

                                                                                                   -4–
                                                               JOINT STIPULATION TO EXTEND APPELLANT’S TIME TO FILE PRINCIPAL BRIEF BY 30 DAYS
